DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, lines 3-4 and 8-9, “in memory of the first host computer” should be changed to –in the first host computer’s memory--.  
In claim 8, lines 13-14, “in memory of the first host computer” should be changed to –in the first host computer’s memory--. 
In claim 15, lines 6-7, “in memory of the first host computer” should be changed to –in the first host computer’s memory--. 
In claim 15, lines 11-12, “in memory of the second host computer” should be changed to –in the second host computer’s memory--. 
Claims that are dependent upon base claims 1, 8, or 15 inherit the deficiencies pointed out with respect to the base claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 17 recite the limitation "the combination" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims that are dependent upon base claims 3, 10, or 17 inherit the deficiencies pointed out with respect to the base claims. Appropriate correction is required.
Status of Pending Claims 
A preliminary determination of the patentability of the claims was conducted in light of the relevant prior art cited infra. The cited art does not explicitly disclose certain aspects of the pending claims. However, indication that the claims recite allowable subject matter will be held in abeyance until such time as any and all pending objections and rejections are overcome by way of a response and amendment that do not broaden the scope of the pending claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beihang University (CN102508790B) discloses content-based cache method applied to content analysis storage; KARKUN; PAVAN (US 20180314542 A1) discloses virtual machine migrations across clouds assisted content based read caching; DORNEMANN; Henry Wallace (US 20170262347 A1) discloses virtual server cloud file system for virtual machine restore to cloud operations; Chen; Han et al. (US 20130318301 A1) discloses virtual machine exclusive caching techniques; Hall; David Robison (US 6378037 B1) discloses write-twice method of fail-safe write caching.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO

Dated:   September 7, 2021                                     By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246